 

Exhibit 10.4

 

May 18, 2020

 

To: M. Arkin (1999) Ltd. (“Arkin”)

 

Re: Agreements as Conditions to Financing

 

Ladies and Gentlemen:

 

This letter agreement (this “Letter Agreement”) confirms certain understandings
relating to the Spinoff Agreements (as defined below), which the undersigned,
ScoutCam Inc. (the “Company”) and Medigus Ltd. (“Medigus”) have undertaken to
you as condition to your investment in the Company. Reference is made to certain
Amended and Restated Asset Transfer Agreement (the “Asset Agreement”) and that
certain Patent License Agreement (the “License Agreement”, and collectively, the
“Spinoff Agreements”), each entered into by and between Medigus and ScoutCam
Ltd., a wholly owned subsidiary of the Company (the “Subsidiary”), dated
December 1, 2019. Capitalized terms not otherwise defined herein shall have the
meaning ascribed in the Spinoff Agreements.

 

The Company and Medigus will take such actions as are reasonably necessary to
cause a duly executed amendment of the Spinoff Agreements to be entered into
effect as soon as reasonably practicable and no later than sixty (60) days after
the closing of Arkin’s investment, subject only to obtaining the approval of the
Israeli Innovation Authority and Magnet management to the extent legally
necessary with respect to the IIA funded patent assets (and absent any
additional contingencies). Such amendment shall have the effect (without payment
of additional consideration) of (i) clarifying and/or supplementing Section 2.1
of the Asset Agreement, such that the know-how and other intellectual property
rights, used or necessary for use in connection with the Transferred Business
shall have been duly transferred to the Subsidiary; and (ii) transferring the
patent assets set forth in Appendix A, and all rights and obligations attached
thereto, as Transferred Assets; provided, however, that if the Company decides
to neglect any of the patent assets set forth in Appendix A, the Company shall
transfer back ownership of those patent assets to Medigus, and such transfer
shall consist of no additional consideration and absent any additional
contingencies. In the event that the IIA approval and Magnet management cannot
be reasonably obtained with respect to the applicable patent, the amendment
shall have the effect of achieving the closest possible result to transfer of
exclusive ownership.

 

Each of the Company and Medigus represents that it has all requisite corporate
power and authority to execute and deliver this Letter Agreement and to carry
out and perform its obligations hereunder. This Letter Agreement may not be
modified or amended and the rights of either party hereunder may not be waived
unless such modification, amendment, or waiver is effected by a written
instrument signed by the Company, Medigus and Arkin.

 

[Signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement to be
executed as of the date first written above.

 

  MEDIGUS:           /s/ Liron Carmel     MEDIGUS LTD.         Name: Liron
Carmel   Title: Chief Executive Officer

 

[Medigus Signature Page to the Letter Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement to be
executed as of the date first written above.

 

 

THE COMPANY:

      SCOUTCAM INC.       By: /s/ Yaron Silberman           /s/ Tanya Yosef  
Name: Yaron Silberman              Tanya Yosef   Title: Chief Executive
Officer   Chief Financial Officer        

THE SUBSIDIARY

      SCOUTCAM LTD.       By: /s/ Yaron Silberman          /s/ Tanya Yosef  
Name: Yaron Silberman              Tanya Yosef   Title: Chief Executive
Officer   Chief Financial Officer

 

[Company and the Subsidiary Signature Page to the Letter Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement to be
executed as of the date first written above.

 

 

M. ARKIN (1999) LTD.

      By: /s/ Mori Arkin   Name: Mori Arkin   Title: Director

 

[Arkin Signature Page to the Letter Agreement]

 

 

 

 

Appendix A

 

1. Family 34802

2. Family 11777

3. Family 24994

 

 

 